Title: From Thomas Jefferson to Barba, 23 October 1821
From: Jefferson, Thomas
To: Barba


            
            
              P.F.
              Oct. 23. 21.
          I recieve at an occnal residence very distant from Monticello your favor of the 11th and shall recieve that of my friend Lafayette when it comes to hand, with the pleasure which every thing from him gives me.No country on earth perhaps is so overstocked  with Physicians as that  which you have happened to chuse for the exercise of your profession. in Medicine too there is a great deal of fashion, &  it is as different in different countries as their other fashions.Your other object of becoming teacher in a private family admits a better chance of employment. I do not however know at this moment of any particular position which offers itself, should such an one come to my knolege I shall inform you of it with pleasure. in most of our great cities the teaching the Fr. language to private pupils  by occasional  attendance on them at their own houses is often a tolerable resource. wth an assurance of my attention to your request accept of my best wishes for your success & of my great respect
            